In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-12-00308-CV
                             ________________________

      PRINCIPAL WELLNESS COMPANY AND KRISTAL EHLE, APPELLANTS

                                           V.

                              HELEN BROWN, APPELLEE



                         On Appeal from the 200th District Court
                                 Travis County, Texas
            Trial Court No. D-1-GN-10-001449, Honorable Tim Sulak, Presiding


                                     June 7, 2013

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pending before this Court is a Joint Motion to Vacate and Render Judgment

Pursuant to Settlement filed by Appellants, Principal Wellness Company and Kristal

Ehle, and Appellee, Helen Brown. The parties represent that all matters in controversy

have been compromised and settled. Without passing on the merits of the appeal, we

grant the motion.
      Pursuant to the agreement of the parties, the trial court’s judgment signed April 9,

2012, is hereby vacated and this appeal is dismissed with prejudice. TEX. R. APP. P.

42.1(a). Per the motion of the parties, costs are assessed against the party incurring

them. TEX. R. APP. P. 42.1(d). Having vacated the trial court’s judgment and dismissed

this appeal at the request of the parties, no motion for rehearing will be entertained and

our mandate will issue forthwith.


                                                Per Curiam




                                            2